Title: To George Washington from William Shippen, Jr., and John Cochran, 31 January 1777
From: Shippen, William Jr.,Cochran, John
To: Washington, George



My dear General
Genl Hospl Philadia 31 Jany 1777.

I am honord with your two Letters, and shall pay a strick obedience to their contents, particularly with regard to the small pox; from which no danger will be dreaded after two or three weeks—The houses where they are kept, are out of the Town strictly guarded and no patient is suffered to remain a minute in the City with the small pox. For the future or after the persons now inoculated recover, the greatest care shall be taken according to your Excellencys direction to remove all the infection from their cloths, if new ones can’t be had; and the Hospital on Province Island shall be the receptacle for all hereafter infected.
When I wrote you concerning Military Hospitals I had not been favor’d with Dr Cockran’s advice, but am happy to find that his Ideas on this subject square with mine exactly. We are fully of opinion there should be a superintending power in some one person over the whole the necessity of whi⟨ch w⟩e feel now. Medicines &c. are very scarce, each Director will be fond of supplying himself well, and will sometimes withold a sufficiency from the other: if two or three have a power of purchasing these things they will be apt to overbid each other, and raise the pri⟨ce.⟩ if only one can purchase, this will be prevented.
If I know myself I have not the least view to honor or profit in this

proposal; I enterd the service and continue in it, because I thought I could serve my distress’d Countrymen; therefore am not anxious about the pay—I mentioned to your Excellency such a Salary as I thought would induce Gentlemen of reputation and skill to engage with us, quite ignorant what the pay of Major general was or what proportion the pay of a D. Gl ought to bear to it. This I beg to leave entirely to your excellency, having only given you my Idea.
The Flying Hospital is a matter of great consequence, and we think should consist of a Director who on occasion must act as a Surgeon and Physician, and attend on the Commander in chief.
Two Surgeons, Four Surgeons Mates, Steward & Nurses, Men or Women, Large square hospital Tents &c. and every article necessary for the immediate relief of wounded and sick after an action, before they can be sent to the general Hospital.
The Physicians and Surgeons of this flying Hospital may be useful too, as Brigade Surgeons &c.
We are much pleased to see your Excellency is sensible of the necessity of this matter being done soon, and are with true respect Your most Obedient humble Servts

W. Shippen jr
John Cochran


Dr Cochran was necessarily detained at Newton four days, removing small pox patients, procuring a house &c., & will set out for Camp in a few days.

